Case: 09-50441     Document: 00511182325          Page: 1    Date Filed: 07/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 22, 2010
                                     No. 09-50441
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ARTHUR CREED,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:08-CR-333-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Arthur Creed appeals his conviction and sentence for being a felon in
possession of a firearm. Creed argues that he was deprived of the effective
assistance of trial counsel because counsel introduced evidence establishing
Creed’s guilt. He contends that counsel’s error failed to subject the prosecution’s
case to meaningful adversarial testing and that prejudice should be presumed
under United States v. Cronic, 466 U.S. 648 (1984).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50441   Document: 00511182325 Page: 2        Date Filed: 07/22/2010
                                No. 09-50441

      Creed’s challenge to counsel’s effective assistance will not be reviewed by
this court. Generally, this court addresses claims on direct appeal of inadequate
representation only in cases where the record is adequate to allow the court to
consider the claim’s merits. United States v. Higdon, 832 F.2d 312, 313-14 (5th
Cir. 1987).   In the instant case, the record is not sufficiently developed.
Therefore, this court declines to consider this claim without prejudice to Creed’s
right to raise it in a 28 U.S.C. § 2255 motion. See Massaro v. United States, 538
U.S. 500, 502-06 (2003) (noting that habeas proceedings are the preferred
method for raising an ineffective assistance of counsel claim).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2